United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Islandia, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1244
Issued: January 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 1, 2010 appellant filed a timely appeal from the December 30, 2009 merit
decision of the Office of Workers’ Compensation Programs, which denied waiver of an
overpayment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of $865.02 from
September 27 to October 24, 2009; and (2) whether the Office properly denied waiver.
FACTUAL HISTORY
On October 20, 2004 appellant, then a 40-year-old full-time mail handler, injured his low
back in the performance of duty as he lifted boxes off a conveyor belt. The Office accepted his
claim for displacement of lumbar intervertebral disc without myelopathy. Appellant received
compensation for temporary total disability on the periodic rolls.

Appellant returned to modified duty on September 28, 2009 working four hours a day.
On October 24, 2009 he received via direct deposit a check for $1,756.88, representing periodic
compensation for 28 days of temporary total disability from September 27 to October 24, 2009.
On November 25, 2009 the Office made a preliminary determination that appellant
received an overpayment of $865.02 and that he was not at fault in the matter. It asked him to
complete an overpayment recovery questionnaire:
“In order for [the Office] to consider the question of waiver or to determine a
reasonable method for collection, you must complete and submit the enclosed
Form OWCP-20. Attach supporting documents to Form OWCP-20, including
copies of income tax returns, bank account statements, bills and canceled checks,
pay slips, and any other records which support the income and expenses listed.
Under 20 C.F.R. § 10.438, failure to submit the requested information within 30
days will result in the denial of waiver, and no further request for waiver shall be
considered until the requested information is furnished.”
Appellant failed to respond with the information requested and on December 30, 2009 the
Office finalized its decision and denied waiver. It asked him to send a check in the amount of
$865.02.
On appeal, appellant disagrees that he owes this overpayment because it was determined
not to be his fault. He argues that the Office should waive the overpayment because recovery
would create a financial hardship.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act places limitations on the right to receive
compensation: While an employee is receiving compensation, he may not receive salary, pay or
remuneration of any type from the United States, with certain exceptions.1 It is therefore well
established that an employee is not entitled to compensation for temporary total disability after
returning to work.2 “Temporary total disability” is defined as the inability to return to the
position held at the time of injury or earn equivalent wages or perform other gainful
employment.3
ANALYSIS -- ISSUE 1
When appellant returned to part-time modified duty on September 28, 2009, he was no
longer entitled to compensation for total disability. He was now working four hours a day and
was entitled to receive less compensation than he was previously receiving on the periodic rolls.
1

5 U.S.C. § 8116(a).

2

E.g., Tammi L. Wright, 51 ECAB 463, 465 (2000) (where the record established that the employee returned to
work at the employing establishment for four hours per day from August 7, 1996 to January 8, 1997 but received
compensation for total disability for that same period, the Board found that the employee received an overpayment
of compensation).
3

20 C.F.R. § 10.400(b).

2

The Board will therefore affirm the Office’s December 30, 2009 decision on the issue of fact of
overpayment.
In reviewing appellant’s periodic rolls payment on October 24, 2009, the Board notes that
the Office took $444.00 off the top of his $2,650.00 gross compensation and applied that amount
toward court-ordered child support. The Office then subtracted $426.56 for health benefits
insurance, $13.20 for basic life insurance, $9.36 for option life insurance, and paid appellant net
compensation of $1,756.88 for total disability from September 27 to October 24, 2009.
When the Office calculated compensation paid for purposes of the overpayment, it
neglected to deduct the child support payment and when it calculated compensation due for the
period, it neglected to deduct both the child support payment and the insurance premiums.
Moreover, it stated that appellant claimed 75.91 hours of leave without pay for the period. The
Board’s review of the time analysis forms shows 79.91 hours claimed.4
Because it is not clear that the Office calculated the overpayment correctly, the Board
will set aside the Office’s December 30, 2009 decision on the issue of amount of overpayment.
Upon return of the case record, the Office should clearly explain its methodology for calculating
the overpayment especially regarding child support and insurance premiums.5
LEGAL PRECEDENT -- ISSUE 2
When an overpayment of compensation has been made because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which an individual is entitled.6 The Office may consider waiving an
overpayment only if the individual to whom it was made was not at fault in accepting or creating
the overpayment.7
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by the Office. This information is needed to
determine whether an overpayment should be waived. This information will also be used to
determine the repayment schedule, if necessary. Failure to submit the requested information
within 30 days of the request shall result in denial of waiver, and no further request for waiver
shall be considered until the requested information is furnished.8
ANALYSIS -- ISSUE 2
When the Office issued its preliminary determination on November 25, 2009, it asked
appellant to complete an overpayment recovery questionnaire and attach supporting financial
4

The Office appears not to have included four hours of leave without pay on October 12, 2009, a holiday.

5

Appellant claimed compensation for 79.91 out of a possible 160 work hours, or 49.94375 percent of the
$1,756.88 he received for total disability during the period.
6

5 U.S.C. § 8129(a).

7

20 C.F.R. § 10.433(a) (1999).

8

Id. at § 10.438.

3

documentation. It explained the consequences of failing to do so. Because appellant failed to
submit the requested information within 30 days, the Office had no discretion in the matter; the
law required a denial of waiver. The Board will therefore affirm the Office’s December 30, 2009
decision on the issue of waiver.
Appellant argues that he was not at fault in the matter, and he is correct. However, that
does not mean he gets to keep money that does not belong to him. The Office could waive the
overpayment if appellant’s financial circumstances qualify. It cannot make that determination
without the information requested by the overpayment recovery questionnaire.9
CONCLUSION
The Board finds that appellant received an overpayment from September 27 to
October 24, 2009 but that further development is warranted on the amount. The Board also finds
that the Office properly denied waiver.
ORDER
IT IS HEREBY ORDERED THAT the December 30, 2009 decision of the Office of
Workers’ Compensation Programs be set aside on the issue of amount of overpayment and is
otherwise affirmed. The case is remanded for further action consistent with this opinion.
Issued: January 4, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

The Board notes that the Office asked appellant to submit a check in the amount of the overpayment. But as he
was entitled to further payments of compensation for partial disability, the Act requires that “adjustment shall be
made under regulations prescribed by the Secretary of Labor by decreasing later payments to which an individual is
entitled.”

4

